[Cite as State v. Kellett, 2022-Ohio-4340.]


                                         COURT OF APPEALS
                                       LICKING COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                   JUDGES:
                                                 Hon. W. Scott Gwin, P.J.
         Plaintiff-Appellee                      Hon. William B. Hoffman, J.
                                                 Hon. John W. Wise, J.
 -vs-
                                                 Case No. 2022 CA 00015
 RONALD A. KELLETT

          Defendant-Appellant                    OPINION




 CHARACTER OF PROCEEDINGS:                       Appeal from the Licking County Court of
                                                 Common Pleas, Case No. 21 CR 00429


 JUDGMENT:                                       Affirmed

 DATE OF JUDGMENT ENTRY:                         December 2, 2022


 APPEARANCES:


 For Plaintiff-Appellee                          For Defendant-Appellant

 JENNY WELLS                                     APRIL F. CAMPBELL
 Licking County Prosecutor                       Campbell Law, LLC
                                                 545 Metro Place South – Suite #100
 ROBERT N. ABDALLA                               Dublin, Ohio 43017
 Assistant Prosecuting Attorney
 20 S. Second Street
 Newark, Ohio 43055
Licking County, Case No. 2022 CA 00015                                                      2


Hoffman, J.
       {¶1}   Defendant-appellant Ronald Kellett appeals the judgment entered by the

Licking County Common Pleas Court convicting him following his pleas of no contest to

illegal use of a minor or impaired person in nudity-oriented material or performance (R.C.

2907.323(A)(1)) and two counts of voyeurism (R.C. 2907.08(B),(C)), and sentencing him

to an aggregate term of incarceration of three years. Plaintiff-appellee is the state of Ohio.

                            STATEMENT OF THE FACTS AND CASE

       {¶2}   In 2019, Appellant pled guilty in the Licking County Municipal Court to public

indecency, aggravated trespass, criminal trespass, and menacing.          He was convicted

and placed on probation for three years. Appellant initialed the conditions of his probation

and signed the probation notice. The terms of his probation included the following:



              6.    During your period of probation, probation officers who are

       engaged within the scope of their supervisory duties may search with or

       without a warrant…another item of tangible or intangible personal

       property... in which you have a right, title, or interest.

              14.    During your period of probation, you will not…possess…or

       search for any legal or illegal pornography. […] To ensure your compliancy

       [sic] Probation Officers may search devices owned or used by you.

       Searchable devices would include…cell phones.



       {¶3}   On June 19, 2021, Appellant’s probation officer, Brent Richter, received a

police report which indicated Appellant was arrested at the Hartford Fair. Appellant was

found near the women’s restroom naked from the waist down, and appeared to be
Licking County, Case No. 2022 CA 00015                                                    3


intoxicated. Richter also received witness statements indicating Appellant was possibly

taking pictures with a cell phone. Sgt. Brown of the Licking County Sheriff’s Department

called Richter, and told Richter deputies had received multiple complaints from victims

Appellant was taking cell phone photos.

       {¶4}   Richter went to Appellant’s home on June 24, 2021.             He met with

Appellant’s wife, who retrieved Appellant’s cell phone and gave Richter the passcode.

Richter searched the phone and discovered multiple explicit videos and images of

females in a bathroom in various stages of undress, and a video of Appellant setting up

a camera in a bathroom. In addition, Appellant’s browser history included searches for

“Watching My Neighbor Pee” and “Watching My Kid Pee.” Supp. Tr. 31.

       {¶5}   Appellant was indicted by the Licking County Grand Jury for illegal use of a

minor or impaired person in nudity-oriented material or performance and two counts of

voyeurism. Appellant filed a motion to suppress evidence retrieved from his cell phone,

arguing his wife did not have authority to consent to the search of his phone, the police

officer acted as a “stalking horse” for law enforcement in searching the phone, and the

officer did not have reasonable cause to search the phone as required by R.C.

2951.02(A). The trial court overruled the motion, finding Richter had reasonable grounds

to believe Appellant was engaged in activity in violation of his probation while at the

Hartford Fair, and to believe evidence of such activity was in Appellant’s cell phone based

on the police report, witness statements, and Richter’s conversation with Sgt. Brown.

       {¶6}   Appellant thereafter pled no contest to all charges. The trial court merged

one conviction of voyeurism with the conviction of illegal use of a minor or impaired person

in nudity-oriented material or performance, with the State electing sentencing on illegal
Licking County, Case No. 2022 CA 00015                                                    4


use of a minor or impaired person in nudity-oriented material or performance. The trial

court sentenced Appellant to three years incarceration for illegal use of a minor or

impaired person in nudity-oriented material or performance and ninety days in the Licking

County Justice Center for the remaining voyeurism conviction, to be served concurrently

for an aggregate term of three years incarceration. It is from the March 4, 2022 judgment

of the trial court Appellant prosecutes his appeal, assigning as error:



              THE TRIAL COURT SHOULD HAVE SUPPRESSED THE

       EVIDENCE AGAINST KELLETT BECAUSE PROBATION OFFICER

       RICHTER DID NOT HAVE REASONABLE GROUNDS UNDER R.C.

       2951.02 TO SEARCH KELLETT’S CELL PHONE.



       {¶7}   Appellant does not challenge the trial court’s findings of fact.      Rather,

Appellant argues the statements of witnesses Appellant was “possibly” using his cell

phone to take photographs at the fair provided Richter with nothing more than a hunch

material in violation of the law or the terms of Appellant’s probation would be found on the

phone.

       {¶8}   R.C. 2951.02(A) provides in pertinent part:

              During the period of a misdemeanor offender's community control

          sanction or during the period of a felony offender's nonresidential

          sanction, authorized probation officers who are engaged within the

          scope of their supervisory duties or responsibilities may search, with or

          without a warrant, the person of the offender, the place of residence of
Licking County, Case No. 2022 CA 00015                                                     5


          the offender, and a motor vehicle, another item of tangible or intangible

          personal property, or other real property in which the offender has a

          right, title, or interest or for which the offender has the express or implied

          permission of a person with a right, title, or interest to use, occupy, or

          possess if the probation officers have reasonable grounds to believe that

          the offender is not abiding by the law or otherwise is not complying with

          the conditions of the misdemeanor offender's community control

          sanction or the conditions of the felony offender's nonresidential

          sanction.




       {¶9}   We find the trial court did not err in finding Richter had reasonable grounds

to believe evidence of violation of the law or the terms of his probation would be found on

Appellant’s cell phone. Appellant was found outside the women’s restroom intoxicated,

and naked from the waist down. Multiple witness statements indicated he might have

been taking pictures with his cell phone. Despite the fact these statements used phrasing

such as “possibly,” we find the multiple witness statements indicating Appellant’s use of

the cell phone, coupled with the circumstances in which Appellant was found half-naked

near the women’s restroom, provided the officer with reasonable cause to believe

evidence of violation of the law or Appellant’s probation might be found on the cell phone.

       {¶10} Further, we note Appellant relies on this Court’s decision in State v.

Campbell, 5th Dist. Fairfield No. 2019 CA 00055, 2020-Ohio-4119, 157 N.E.3d 373 for

the proposition R.C. 2951.02 provides statutory protection against warrantless searches

in addition to those guaranteed by the Fourth Amendment which implicate the
Licking County, Case No. 2022 CA 00015                                                  6


exclusionary rule. In Campbell, this Court concluded because the probation officer did

not have reasonable cause to support a warrantless search of a probationer’s home, the

trial court erred in overruling Campbell’s motion to suppress. However, the Ohio Supreme

Court, while agreeing the search violated R.C. 2951.02, reversed this Court, concluding

the exclusionary rule does not apply to a violation of R.C. 2951.02:



             Similarly, this court has long held that the exclusionary rule applies

      “to violations of a constitutional nature only.” Kettering v. Hollen, 64 Ohio

      St.2d 232, 234, 416 N.E.2d 598 (1980). Accord State v. Emerson, 134 Ohio

      St.3d 191, 2012-Ohio-5047, 981 N.E.2d 787, ¶ 32; State v. Jones, 121 Ohio

      St.3d 103, 2009-Ohio-316, 902 N.E.2d 464, ¶ 21; State v. Myers, 26 Ohio

      St.2d 190, 196-197, 271 N.E.2d 245 (1971). Thus, we will not apply the

      exclusionary rule “to statutory violations falling short of constitutional

      violations, absent a legislative mandate requiring the application of the

      exclusionary rule.” Kettering at 234, 416 N.E.2d 598; see also State v.

      French, 72 Ohio St.3d 446, 449, 650 N.E.2d 887 (1995). A plain reading of

      R.C. 2951.02(A) reveals no such legislative mandate to impose an

      exclusionary remedy for a violation of the statute's reasonable-grounds

      requirement. Compare R.C. 2933.63(A) (authorizing, among other things,

      the suppression of evidence derived from an unlawful wiretap). Absent such

      a legislative mandate, this court is without authority to write an exclusionary

      remedy into the statute.
Licking County, Case No. 2022 CA 00015                                                7


             Because there is no basis in either the statute or the United States

      Constitution to apply the exclusionary rule to violations of R.C. 2951.02(A),

      the court of appeals erred by concluding that Campbell's motion to suppress

      should have been granted and reversing the contrary decision of the trial

      court. Our conclusion that the exclusionary rule does not apply makes it

      unnecessary to address whether the probation officer's search would have

      fallen under the good-faith exception to that rule.



      {¶11} State v. Campbell, 2022-Ohio-3626, ¶¶22-23.

      {¶12} Therefore, based on the Ohio Supreme Court’s recent holding, even if we

agreed with Appellant Richter lacked reasonable cause for the search of the cell phone,

the exclusionary rule would not apply to the statutory violation, and suppression of the

evidence taken from Appellant’s cell phone would not be required.

      {¶13} The assignment of error is overruled. The judgment of the Licking County

Common Pleas Court is affirmed.


By: Hoffman, J.
Gwin, P.J. and
Wise, John, J. concur